


Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is entered into by and between Chris
Riley (“Employee”) and Ticketmaster L.L.C., a Delaware (the “Company”), as of
December 9, 2004 and shall be effective as of January 10, 2005 (the “Effective
Date”).

 

WHEREAS, the Company desires to establish its right to the services of Employee,
in the capacity described below, on the terms and conditions hereinafter set
forth, and Employee is willing to accept such employment on such terms and
conditions.

 

NOW, THEREFORE, in consideration of the mutual agreements hereinafter set forth,
Employee and the Company have agreed and do hereby agree as follows:

 

1A.          EMPLOYMENT.  The Company agrees to employ Employee as Vice
President, Assistant General Counsel and Employee accepts and agrees to such
employment.  During Employee’s employment with the Company, Employee shall do
and perform all services and acts necessary or advisable to fulfill the duties
and responsibilities as are commensurate and consistent with Employee’s position
and shall render such services on the terms set forth herein.  Employee shall
render such other services for the Company and corporations controlled by, under
common control with or controlling, directly or indirectly, the Company, and to
successor entities and assignees of the Company (each, a “Company Affiliate”) as
the Company may from time to time reasonably request and as shall be consistent
with the duties Employee is to perform form the Company and with Employee’s
experience.  During Employee’s employment with the Company, Employee shall
report directly to such person(s) as from time to time may be designated by the
Company (hereinafter referred to as the “Reporting Officer”).  Employee shall
have such powers and duties with respect to the Company as may reasonably be
assigned to Employee by the Reporting Officer, to the extent consistent with
Employee’s position and status.  Employee agrees to devote all of Employee’s
working time, attention and efforts to the Company and to perform the duties of
Employee’s position in accordance with the Company’s policies as in effect from
time to time.

 

2A.          TERM OF AGREEMENT.  The term (“Term”) of this Agreement shall
commence on the Effective Date and shall continue for a period of three
(3) years unless sooner terminated in accordance with the provisions of
Section 1 of the Standard Terms and Conditions attached hereto.  For the
avoidance of doubt, the parties’ post-termination obligations including but not
limited to the confidentiality, covenant not to compete, consulting,
non-solicitation of employees, and non-solicitation of clients provisions in the
Agreement shall survive the Term of Employee’s employment hereunder.

 

1.

 

3A.          COMPENSATION.

 

(a)           BASE SALARY.  During the Term, the Company shall pay Employee an
annual

 

1

--------------------------------------------------------------------------------


 

base salary of $230,000 (the “Base Salary”), payable in equal biweekly
installments or in accordance with the Company’s payroll practice as in effect
from time to time.  For all purposes under this Agreement, the term “Base
Salary” shall refer to Base Salary as in effect from time to time.

 

(b)           DISCRETIONARY BONUS.  During the Term, Employee shall be eligible
to receive discretionary annual bonuses.

 

(c )          BENEFITS.  From the Effective Date through the date of termination
of Employee’s employment with the Company for any reason, Employee shall be
entitled to participate in any welfare, health and life insurance and pension
benefit and incentive programs as may be adopted from time to time by the
Company.  Without limiting the generality of the foregoing, Employee shall be
entitled to the following benefits:

 

(i)            Reimbursement for Business Expenses.  During the Term, the
Company shall reimburse Employee for all reasonable and necessary expenses
incurred by Employee in performing Employee’s duties for the Company, on the
same basis as similarly situated employees and in accordance with the Company’s
policies as in effect from time to time.

 

(ii)           Vacation.  During the Term, Employee shall be entitled to paid
vacation in accordance with the plans, policies, programs and practices of the
Company applicable to similarly situated employees of the Company generally.

 

4.             4A.          NOTICES.  All notices and other communications under
this Agreement shall be in writing and shall be given by first-class mail,
certified or registered with return receipt requested or hand delivery
acknowledged in writing by the recipient personally, and shall be deemed to have
been duly given three days after mailing or immediately upon duly acknowledged
hand delivery to the respective persons named below:

 

If to the Company:

Ticketmaster L.L.C.

 

8800 Sunset Boulevard

 

West Hollywood, CA 90069

 

Attention: Senior Vice-President Human Resources

 

and

 

Attention: General Counsel

 

With a copy to:

IAC/Interactivecorp

 

152 West 57th Street

 

New York, NY 10019

 

Attention: General Counsel

 

If to Employee:

Chris Riley

 

2811 W. Silver Lake Drive

 

Los Angeles, CA 90039

 

2

--------------------------------------------------------------------------------


 

Either party may change such party’s address for notices by notice duly given
pursuant hereto.

 

5A.          GOVERNING LAW; JURISDICTION.  This Agreement and the legal
relations thus created between the parties hereto shall be governed by and
construed under and in accordance with the internal laws of the State of
California without reference to the principles of conflicts of laws.  Any and
all disputes between the parties which may arise pursuant to this Agreement will
be heard and determined before an appropriate federal court in California , or,
if not maintainable therein, then in an appropriate California state court.  The
parties acknowledge that such courts have jurisdiction to interpret and enforce
the provisions of this Agreement, and the parties consent to, and waive any and
all objections that they may have as to, personal jurisdiction and/or venue in
such courts.

 

6A.          COUNTERPARTS.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.  Employee expressly
understands and acknowledges that the Standard Terms and Conditions attached
hereto are incorporated herein by reference, deemed a part of this Agreement and
are binding and enforceable provisions of this Agreement.  References to “this
Agreement” or the use of the term “hereof” shall refer to this Agreement and the
Standard Terms and Conditions attached hereto, taken as a whole.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed and
delivered by its duly authorized officer and Employee has executed and delivered
this Agreement as of December 9, 2004.

 

 

 

Ticketmaster

 

 

8800 Sunset Blvd

 

 

West Hollywood, CA 90069

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

    /s/ Brad Serwin

 

 

Brad Serwin

 

 

EVP and General Counsel

 

 

 

 

 

 

 

 

    /s/ Chris Riley

 

 

Chris Riley

 

3

--------------------------------------------------------------------------------


 

STANDARD TERMS AND CONDITIONS

 

1.             TERMINATION OF EMPLOYEE’S EMPLOYMENT.

 

(a)           DEATH.  In the event Employee’s employment hereunder is terminated
by reason of Employee’s death, the Company shall pay Employee’s designated
beneficiary or beneficiaries, within 30 days of Employee’s death in a lump sum
in cash, Employee’s Base Salary through the end of the month in which death
occurs and any Accrued Obligations (as defined in paragraph 1(f) below).

 

(b)           DISABILITY.  If, as a result of Employee’s incapacity due to
physical or mental illness (“Disability”), Employee shall have been absent from
the full-time performance of Employee’s duties with the Company for a period of
four consecutive months and, within 30 days after written notice is provided to
Employee by the Company (in accordance with Section 4A above), Employee shall
not have returned to the full-time performance of Employee’s duties, Employee’s
employment under this Agreement may be terminated by the Company for
Disability.  During any period prior to such termination during which Employee
is absent from the full-time performance of Employee’s duties with the Company
due to Disability, the Company shall continue to pay Employee’s Base Salary at
the rate in effect at the commencement of such period of Disability, offset by
any amounts payable to Employee under any disability insurance plan or policy
provided by the Company.  Upon termination of Employee’s employment due to
Disability, the Company shall pay Employee within 30 days of such termination
(i) Employee’s Base Salary through the end of the month in which termination
occurs in a lump sum in cash, offset by any amounts payable to Employee under
any disability insurance plan or policy provided by the Company; and (ii) any
Accrued Obligations (as defined in paragraph 1(f) below).

 

(c)           TERMINATION FOR CAUSE.  The Company may terminate Employee’s
employment under this Agreement for Cause at any time prior to the expiration of
the Term.   As used herein, “Cause” shall mean:   (i) the plea of guilty or nolo
contendere to, or conviction for, the commission of a felony offense by
Employee; provided, however, that after indictment, the Company may suspend
Employee from the rendition of services, but without limiting or modifying in
any other way the Company’s obligations under this Agreement; (ii) a material
breach by Employee of a fiduciary duty owed to the Company; (iii) a material
breach by Employee of any of the covenants made by Employee in Section 2 hereof;
(iv) the willful or gross neglect by Employee of the material duties required by
this Agreement; (v) a material breach by the Employee of his duty not to engage
in any transaction that represents, directly or indirectly, self-dealing with
the Company or any Company Affiliates which has not been approved by a majority
of the disinterested directors of the Company’s Board of Directors, if such
material breach remains uncured after the lapse of 30 days following the date
that the Company has given the Employee written notice thereof; (vi) any act of
misappropriation, embezzlement, intentional fraud or similar contact involving
the Company or any Company Affiliates;

 

4

--------------------------------------------------------------------------------


 

and (vii) intentional infliction of any damage of a material nature to any
property of the Company or any Company Affiliates or (viii) a violation of any
Company policy pertaining to ethics, wrongdoing or conflicts of interest.  In
the event of Employee’s termination for Cause, this Agreement shall terminate
without further obligation by the Company, except for the payment of any Accrued
Obligations (as defined in paragraph 1(f) below).

 

1.     TERMINATION BY THE COMPANY OTHER THAN FOR DEATH, DISABILITY OR CAUSE.  If
Employee’s employment is terminated by the Company for any reason other than
Employee’s death or Disability or for Cause, then (i) the Company shall pay
Employee the Base Salary through the end of the Term over the course of the then
remaining Term; and (ii) the Company shall pay Employee within 30 days of the
date of such termination in a lump sum in cash any Accrued Obligations (as
defined in paragraph 1(f) below).  The payment to Employee of the severance
benefits described in this Section 1(d) shall be subject to Employee’s execution
and non-revocation of a general release of the Company and its affiliates in a
form substantially similar to that used for similarly situated executives of the
Company and its affiliates.

 

(d)

 

(e)           MITIGATION; OFFSET.  In the event of termination of Employee’s
employment prior to the end of the Term, Employee shall use reasonable best
efforts to seek other employment and to take other reasonable actions to
mitigate the amounts payable under Section 1 hereof.  If Employee obtains other
employment during the Term, the amount of any payment or benefit provided for
under Section 1 hereof which has been paid to Employee shall be refunded to the
Company by Employee in an amount equal to any compensation earned by Employee as
a result of employment with or services provided to another employer after the
date of Employee’s termination of employment and prior to the otherwise
applicable expiration of the Term, and all future amounts payable by the Company
to Employee during the remainder of the Term shall be offset by the amount
earned by Employee from another employer.  Any non-cash compensation (including
unvested equity) received from a subsequent employer will not be considered as
compensation to be offset against amounts paid or to be paid to Employee in the
event of termination without cause.  For purposes of this Section 1(e), Employee
shall have an obligation to inform the Company regarding Employee’s employment
status following termination and during the period encompassing the Term.

 

(f)            ACCRUED OBLIGATIONS.  As used in this Agreement, “Accrued
Obligations” shall mean the sum of (i) any portion of Employee’s Base Salary
through the date of death or termination of employment for any reason, as the
case may be, which has not yet been paid; and (ii) any compensation previously
earned but deferred by Employee (together with any interest or earnings thereon)
that has not yet been paid.

 

5

--------------------------------------------------------------------------------


 

2.             CONFIDENTIAL INFORMATION; NON-SOLICITATION; AND PROPRIETARY
RIGHTS.

 

(a)           CONFIDENTIALITY.  Employee acknowledges that while employed by the
Company Employee will occupy a position of trust and confidence.  Employee shall
not, except as may be required to perform Employee’s duties hereunder or as
required by applicable law, without limitation in time or until such information
shall have become public other than by Employee’s unauthorized disclosure,
disclose to others or use, whether directly or indirectly, any Confidential
Information regarding the Company or any of its subsidiaries or affiliates. 
“Confidential Information” shall mean information about the Company or any of
its subsidiaries or affiliates, and their clients and customers that is not
disclosed by the Company or any of its subsidiaries or affiliates for financial
reporting purposes and that was learned by Employee in the course of employment
by the Company or any of its subsidiaries or affiliates, including (without
limitation) any proprietary knowledge, trade secrets, data, formulae,
information and client and customer lists and all papers, resumes, and records
(including computer records) of the documents containing such Confidential
Information.  Employee acknowledges that such Confidential Information is
specialized, unique in nature and of great value to the Company and its
subsidiaries or affiliates, and that such information gives the Company and its
subsidiaries or affiliates a competitive advantage.  Employee agrees to deliver
or return to the Company, at the Company’s request at any time or upon
termination or expiration of Employee’s employment or as soon thereafter as
possible, all documents, computer tapes and disks, records, lists, data,
drawings, prints, notes and written information (and all copies thereof)
furnished by the Company and its subsidiaries or affiliates or prepared by
Employee in the course of Employee’s employment by the Company and its
subsidiaries or affiliates.  As used in this Agreement, “subsidiaries” and
“affiliates” shall mean any company controlled by, controlling or under common
control with the Company.

 

(b)           POST-SEPARATION COOPERATION.  During the one year period
commencing immediately upon the termination of Employee’s employment for any
reason (other than termination resulting from Employee’s death), Employee shall
be available for consultation with the Company and its subsidiaries and
affiliates concerning their general operations and the industries in which they
engage in business, as may be reasonably required without jeopardizing
Employee’s then full-time, non-Ticketmaster Business employment opportunities;
provided, however, that Employee shall not be obligated to devote more than 24
hours during such one year period to the performance of such duties.  The
Company agrees to reimburse Employee for all reasonable and necessary business
expenses incurred by Employee in the performance of such consultation in
accordance with the Company’s reimbursement policy, including, without
limitation, the submission of supporting evidence as reasonably required by the
Company.

 

(c)           NON-SOLICITATION OF EMPLOYEES.  Employee recognizes that he will
possess confidential information about other employees of the Company and its

 

6

--------------------------------------------------------------------------------


 

subsidiaries or affiliates relating to their education, experience, skills,
abilities, compensation and benefits, and inter-personal relationships with
suppliers to and customers of the Company and its subsidiaries or affiliates. 
Employee recognizes that the information he will possess about these other
employees is not generally known, is of substantial value to the Company and its
subsidiaries or affiliates in developing their respective businesses and in
securing and retaining customers, and will be acquired by Employee because of
Employee’s business position with the Company.  Employee agrees that, during
Employee’s employment and during the two-year period commencing immediately upon
the termination of Employee’s employment for any reason (other than termination
resulting from Employee’s death), Employee will not, directly or indirectly,
solicit or recruit any employee of the Company or any of its subsidiaries or
affiliates for the purpose of being employed by Employee or by any business,
individual, partnership, firm, corporation or other entity on whose behalf
Employee is acting as an agent, representative or employee.  The mere fact that
Employee is an employee of a company, business, partnership, firm, corporation
or other entity soliciting employees of the Company, without the Employee’s
involvement in the solicitation, will not cause Employee to violate this
provision.  Employee will not convey any such confidential information or trade
secrets about other employees of the Company or any of its subsidiaries or
affiliates to any other person except within the scope of Employee’s duties
hereunder

 

(d)           NON-SOLICITATION OF CUSTOMERS.  During Employee’s employment and
during the two-year period commencing immediately upon the termination of
Employee’s employment for any reason (other than termination resulting from
Employee’s death), Employee shall not solicit any Customers of the Company or
any of its subsidiaries or affiliates or encourage (regardless of who initiates
the contact) any such Customers to use the facilities or services of any
competitor of the Company or any of its subsidiaries or affiliates.  “Customer”
shall mean any person who engages the Company or any of its subsidiaries or
affiliates to sell, on its behalf as agent, tickets to the public.

 

(e)           PROPRIETARY RIGHTS; ASSIGNMENT.  All Employee Developments shall
be made for hire by the Employee for the Company or any of its subsidiaries or
affiliates.  “Employee Developments” means any idea, discovery, invention,
design, method, technique, improvement, enhancement, development, computer
program, machine, algorithm or other work or authorship that (i) relates to the
business or operations of the Company or any of its subsidiaries or affiliates,
or (ii) results from or is suggested by any undertaking assigned to the Employee
or work performed by the Employee for or on behalf of the Company or any of its
subsidiaries or affiliates, whether created alone or with others, during or
after working hours.  All Confidential Information and all Employee Developments
shall remain the sole property of the Company or any of its subsidiaries or
affiliates.  The Employee shall acquire no proprietary interest in any
Confidential Information or Employee Developments developed or acquired during
the Term.  To the extent the Employee may, by operation of law or otherwise,
acquire any right, title or interest in or to any Confidential Information or
Employee Development, the

 

7

--------------------------------------------------------------------------------


 

Employee hereby assigns to the Company all such proprietary rights.  The
Employee shall, both during and after the Term, upon the Company’s request,
promptly execute and deliver to the Company all such assignments, certificates
and instruments, and shall promptly perform such other acts, as the Company may
from time to time in its discretion deem necessary or desirable to evidence,
establish, maintain, perfect, enforce or defend the Company’s rights in
Confidential Information and Employee Developments.

 

(f)            COMPLIANCE WITH POLICIES AND PROCEDURES.  During the Term,
Employee shall adhere to the policies and standards of professionalism set forth
in the Company’s Policies and Procedures as they may exist from time to time.

 

(g)           REMEDIES FOR BREACH.  Employee expressly agrees and understands
that Employee will notify the Company in writing of any alleged breach of this
Agreement by the Company, and the Company will have 30 days from receipt of
Employee’s notice to cure any such breach.  Similarly, in the event that any
alleged breach of this Agreement by Employee is curable, the Company expressly
agrees and understands that the Company shall notify Employee in writing of such
alleged breach of this Agreement by Employee, and Employee will have 30 days
from receipt of the Company’s notice to cure any such breach.

 

Employee expressly agrees and understands that the remedy at law for any breach
by Employee of this Section 2 will be inadequate and that damages flowing from
such breach are not usually susceptible to being measured in monetary terms.
 Accordingly, it is acknowledged that upon Employee’s violation of any provision
of this Section 2 the Company shall be entitled to obtain from any court of
competent jurisdiction immediate injunctive relief and obtain a temporary order
restraining any threatened or further breach as well as an equitable accounting
of all profits or benefits arising out of such violation.  Nothing in this
Section 2 shall be deemed to limit the Company’s remedies at law or in equity
for any breach by Employee of any of the provisions of this Section 2, which may
be pursued by or available to the Company.

 

(h)           SURVIVAL OF PROVISIONS.  The obligations contained in this
Section 2 shall, to the extent provided in this Section 2, survive the
termination or expiration of Employee’s employment with the Company and, as
applicable, shall be fully enforceable thereafter in accordance with the terms
of this Agreement.  If it is determined by a court of competent jurisdiction in
any state that any restriction in this Section 2 is excessive in duration or
scope or is unreasonable or unenforceable under the laws of that state, it is
the intention of the parties that such restriction may be modified or amended by
the court to render it enforceable to the maximum extent permitted by the law of
that state.

 

3.             TERMINATION OF PRIOR AGREEMENTS.  This Agreement constitutes the
entire agreement between the parties and terminates and supersedes any and all
prior agreements and understandings (whether written or oral) between the
parties with respect to the subject matter of

 

8

--------------------------------------------------------------------------------


 

this Agreement.  Employee acknowledges and agrees that neither the Company nor
anyone acting on its behalf has made, and is not making, and in executing this
Agreement, the Employee has not relied upon, any representations, promises or
inducements except to the extent the same is expressly set forth in this
Agreement.  Employee hereby represents and warrants that by entering into this
Agreement, Employee will not rescind or otherwise breach an employment agreement
with Employee’s current employer prior to the natural expiration date of such
agreement.

 

4.             ASSIGNMENT; SUCCESSORS.  This Agreement is personal in its nature
and none of the parties hereto shall, without the consent of the others, assign
or transfer this Agreement or any rights or obligations hereunder, provided
that, in the event of the merger, consolidation, transfer, or sale of all or
substantially all of the assets of the Company with or to any other individual
or entity, this Agreement shall, subject to the provisions hereof, be binding
upon and inure to the benefit of such successor and such successor shall
discharge and perform all the promises, covenants, duties, and obligations of
the Company hereunder, and all references herein to the “Company” shall refer to
such successor.

 

5.             WITHHOLDING.  The Company shall make such deductions and withhold
such amounts from each payment and benefit made or provided to Employee
hereunder, as may be required from time to time by applicable law, governmental
regulation or order.

 

6.             HEADING REFERENCES.  Section headings in this Agreement are
included herein for convenience of reference only and shall not constitute a
part of this Agreement for any other purpose.  References to “this Agreement” or
the use of the term “hereof” shall refer to these Standard Terms and Conditions
and the Employment Agreement attached hereto, taken as a whole.

 

7.             WAIVER; MODIFICATION.  Failure to insist upon strict compliance
with any of the terms, covenants, or conditions hereof shall not be deemed a
waiver of such term, covenant, or condition, nor shall any waiver or
relinquishment of, or failure to insist upon strict compliance with, any right
or power hereunder at any one or more times be deemed a waiver or relinquishment
of such right or power at any other time or times.  This Agreement shall not be
modified in any respect except by a writing executed by each party hereto. 
Notwithstanding anything to the contrary herein, neither the assignment of
Employee to a different Reporting Officer due to a reorganization or an internal
restructuring of the Company or its affiliated companies nor a change in the
title of the Reporting Officer shall constitute a modification or a breach of
this Agreement.

 

8.             SEVERABILITY.  In the event that a court of competent
jurisdiction determines that any portion of this Agreement is in violation of
any law or public policy, only the portions of this Agreement that violate such
law or public policy shall be stricken.  All portions of this Agreement that do
not violate any statute or public policy shall continue in full force and
effect.  Further, any court order striking any portion of this Agreement shall
modify the stricken terms as narrowly as possible to give as much effect as
possible to the intentions of the parties under this Agreement.

 

9

--------------------------------------------------------------------------------


 

9.             INDEMNIFICATION.  The Company shall indemnify and hold Employee
harmless for acts and omissions in Employee’s capacity as an officer, director
or employee of the Company to the maximum extent permitted under applicable law;
provided, however, that neither the Company, nor any of its subsidiaries or
affiliates shall indemnify Employee for any losses incurred by Employee as a
result of acts described in Section 1(c) of this Agreement.

 

ACKNOWLEDGED AND AGREED:

 

Dated as of: December 9, 2004

 

 

 

Ticketmaster

 

 

8800 Sunset Blvd

 

 

West Hollywood, CA 90069

 

 

 

 

 

 

 

 

By:

 

 

    /s/ Brad Serwin

 

 

Brad Serwin

 

 

EVP and General Counsel

 

 

 

 

 

 

 

 

    /s/ Chris Riley

 

 

Chris Riley

 

10

--------------------------------------------------------------------------------
